     Case: 1:19-cv-04346 Document #: 24 Filed: 01/21/20 Page 1 of 1 PageID #:41

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Kanan Wanha
                                 Plaintiff,
v.                                                   Case No.: 1:19−cv−04346
                                                     Honorable Charles P. Kocoras
City Of Evanston, et al.
                                 Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 21, 2020:


        MINUTE entry before the Honorable Charles P. Kocoras: Parties report to the
Court that case is settled. The case is dismissed without prejudice with each party to bear
their own fees and cost with leave to reinstate by 3/6/2020. Civil case terminated. Mailed
notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
